Citation Nr: 1727275	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO. 09-29 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for neurological residuals of in-service pneumonia.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2011, the Veteran presented testimony during a videoconference before an acting Veterans Law Judge. A transcript of the proceeding is of record.

In January 2012, the Veteran was informed that the acting Veterans Law Judge who had held the September 2011 hearing was no longer employed at the Board and given an opportunity to request another Board hearing.  The Veteran was asked to respond if he wanted another hearing and that if he failed to respond, the Board would assume he did not want another hearing.  The Veteran did not respond, and has not requested a new hearing, and thus there is no hearing request pending at this time.

In April 2012, the Board remanded the Veteran's claims for additional development. His claims have since returned to the Board for further consideration.


FINDING OF FACT

The Veteran does not have a current diagnosis of a neurological disability.


CONCLUSION OF LAW

The criteria for service connection for a neurological disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in April 2012, the Board remanded the neurological disability service connection issue to the AOJ for additional development. The Veteran received a VA examination. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

The Veteran contends that he is entitled to service connection for a neurological disability, characterized by memory loss, loss of balance, dizziness, numbness, tingling and his hands and feet, which is secondary to the pneumonia that the Veteran stated that he experienced in service. However, the Veteran's claim for service connection for pneumonia was withdrawn, and thus the Veteran is not service connected for residuals of pneumonia. Nevertheless, the Board will still address the Veteran's claim independently of the claim for service connection for residuals of pneumonia.

The Board has reviewed the evidence of record and finds that the preponderance of the evidence is against a finding that the Veteran has a current neurological disability.  The reasons for this determination follow.

Review of the Veteran's service treatment records (STRs) shows no treatment or diagnosis for any neurological disability, memory loss, or physical disability related to or as follow-up to the Veteran's episode of pneumonia in 1969.

The Veteran's Richmond VA Medical Center records show some subjective complaints of neurological symptoms, but there is no definitive objective diagnosis.

In July 2015, the Veteran received a VA exam to identify any current neurological disability, characterized by memory loss, loss of balance, dizziness, numbness, tingling and his hands and feet. The examiner noted that extensive testing had been done, however, the examiner noted that the Veteran's current non-specific and intermittent complaints of loss of balance, dizziness, numbness, tingling of his hands and feet were not supported by any clinical testing that would render a diagnosis. The examiner was unable to make any association based on the literature of remote resolved pneumonia with the nonspecific intermittent complaints of loss of balance, dizziness, numbness, tingling and his hands and feet. The examiner also stated that the Veteran's neurologic exam was unremarkable for diagnosis of peripheral neuropathy or clinical findings to support the Veteran's complaint of dizziness, loss of balance or numbness and tingling of his hands and feet. There is no competent evidence to refute this conclusion.

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. Although the Veteran claims that his symptoms represent a current disability and are related to service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities. 38 C.F.R. § 3.159(a)(1). In certain instances, lay testimony may be competent to establish medical etiology or nexus. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, neurological disabilities require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The diagnosis of a neurological disability is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay assertion is not competent to establish a current disability or a nexus to service. Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.

There is no evidence showing that any neurological disability was diagnosed in service after the Veteran's 1969 episode of pneumonia, or that such a disability has been clinically diagnosed since the Veteran's release from service.

In the absence of proof of a current disability, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

The Board notes that in order for service connection to be granted, there must first be a disability present for which service connection can be granted. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Symptoms that are not related to an identifiable or diagnosed disorder cannot meet the regulatory requirement for the existence of a current disability and are not, in and of themselves, capable of service connection. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). In a July 2015 VA examination report, a medical professional determined that the Veteran did not have a neurological disability. As there is no diagnosis of a current neurological disability, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for neurological residuals of in-service pneumonia is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


